department of the treasury internal_revenue_service washington d c overnment entities number release date date uil legend university system board management corp fund a endowment fund trust n u w dear we have considered your ruling_request dated date and your amended ruling_request dated date concerning the federal_income_tax consequences under sec_512 of the internal_revenue_code_of_1986 as amended hereafter code related to a proposed contractual arrangement in the manner and for the purposes described below facts the university system has been established pursuant to the state's constitution and statutes to provide for the higher education of students within the state specifically the state's constitution provides for the establishment of the university system for the promotion of literature arts and sciences the board is the governing body of the university system with the state’s university system composed of several academic and health-related institutions of higher education the university system is a governmental_unit described under sec_470 and sec_170 of the code and exempt from taxation the state's statutes provide that the board is specifically authorized and directed to govern operate support and maintain the state’s university system which includes promulgating and enforcing rules and regulations for the operation of the state’s university system designates the board as the fiduciary over any endowment funds established to provide financial support for the various educational organizations that comprise the state's university system as authorized by state statute the board assesses each endowment fund certain administration and management fees which fees provide funding for administrative costs the state's constitution directly related to the management of endowments and to ensure institutional compliance with the agreements made with endowment donors management corp was established by the board pursuant to the state's constitution and statutes management corp has been recognized as a tax-exempt_entity under sec_501 of the code and as an entity described in sec_509 that is organized to support the state's university system as a supporting_organization to the university system all directors of management corp other than the chancellor of the university system are pursuant to management corp 's appointed by and serve at the pleasure of the board_of incorporation its charitable purpose is to aid assist support and act on behalf of the university system which is governed by the board management corp 's articles of incorporation lists its specific purpose as investing funds under the control and management of the board which includes the management of fund a and endowment fund and the performance of such other activities or functions that the board determines as necessary to accomplish its charitable purpose except that it may not engage in any business other than investing funds designated by the board articles fund a is a general pooled endowment fund that is comprised of two sub funds one of neither fund a nor the endowment fund is a pooled_income_fund which is endowment fund as described in sec_642 of the code endowment fund is a pooled_fund for the collective investment of privately raised endowment funds all funds are held solely for the benefit of the university system and its controlled entities of higher education endowment fund is heavily diversified in both domestic and intemational markets and utiizes alternative investment strategies to reduce the overall risk of the portfolio and to enhance investment returns much of the income eared by endowment fund consists of passive dividends interest rents and long-and short-term_capital_gains but some income is debt financed or otherwise is treated as unrelated_business_taxable_income as the managing and investing agent for the university system's funds including fund a and endowment fund management corp incurs expenses associated with the investment management and administration of these assets management corp represents that it submits an annual budget to the soard reflecting all estimated expenses associated with the management of all assets under its control the budget includes management corp 's management fee which is comprised of i all operating_expenses associated with the general management of all funds under management i a capital expenditures budget and il the direct expense of the funds associated with strategy and analysis portfolio management custody and safekeeping accounting and other investment related functions after the budget is approved by the board the management fee is charged against the aggregate retum of the funds including endowment fund management corp reports that all fees are charged at the fund level and no fees are charged to the individual unit holders ‘the board is both the trustee and sole charitable_remainder beneficiary of trust trust is a charitable_remainder_unitrust described under sec_664 of the code under the terms of trust's agreement trust's donor is the income_beneficiary entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets pursuant to sec_643 of the code the remainder interast is distributable to the board for the benefit of the university system upon the death of the income_beneficiary presently trust assets are managed by various investment managers in accordance with a strategy developed by an outside for-profit advisor the board reports that as trustee and remainder beneficiary of trust's assets it desires to provide the level of diversification and rate of return on trust's assets as those achieved on university system's endowment fund therefore in an attempt to increase trust's diversification and investment return the board proposes to take advantage of the concept of economies of scale by entering into a contract with itself both as fiduciary of the university system's endowment fund and as fiduciary of trust’s assets and allow trust to commingle its assets with those of the endowment fund a higher rate of return on trust's assets would cause its donor to receive a higher unitrust payout and would cause the university system to ultimately receive a higher final payment as the remainder beneficiary the board proposes to enable trust to participate in the university system's endowment fund through the acquisition of units the board proposes to create a contractual obligation pursuant to which it will issue to trust a contract right called units in the endowment the number of units fund in exchange for trust investing its assets in the endowment fund trust will receive will be in proportion to the value of trust's investment in the endowment fund the contract will provide that trust will receive an income payout based on the number of units owned and the payout rate established by the board for the endowment fund the board represents that any fund investment return aver and above the payout rate is credited to the principal_amount of the fund and is reflected as an increase in the value of each unit outstanding the value of the units both at the time of acquisition and redemption will be based on the value of all underlying investment_assets held in the endowment fund the contract provides that trust could choose to either reinvest part of the payout or redeem additional units depending on trust's cash requirements the payout up to the endowment fund spending rate will be characterized as ordinary_income to trust regardless of whether the undertying income to the endowment fund is characterized as capital_gain ordinary_income of a return_of_capital the holding_period of a particular unit will be treated as beginning on the dats the unit is issued to the trust redemptions of units by trust over and above receipt of the payout rate will be treated as either iong- or short-term_capital_gain or loss depending on the holding_period of the units furthermore the board will pay any_tax owed on unrelated_business_taxable_income eared by the endowment fund the board represents that under the contract trust would not have any ownership_interest in the underlying assets of the endowment fund or any contract rights with respect to other trusts trust would have no power or right of any kind to control direct supervise recommend or review the board's business activities operations or decisions with respect to the endowment fund except the right to review the payout computation trust would net have the right to veto or opt_out of any of the underlying investments in the endowment fund contract would provide that with respect to the issuance of units neither the board nor the university system is a partner with trust or an agent of the trust trust would also never be or become liable for any cost expense or payment incurred or due by the board or for which the board is liable or responsible relating to the endowment fund or the underlying endowment assets and the board would indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by the board with respect to the endawment fund or the underlying assets ‘trust's liability will be limited to the risk of loss of its capital invested in the contract with the board the as to the issue of fees and cost the board states that it will not charge the trusts a fee for administrative and management services the board represents that it will not generate any income from the investment management of the trust even if there is a spread between the endowment funds’ earnings and the declared payout however the board represents that it is authorized by state statute to assess fees for the administration of the endowment fund ‘the board also represents that the investment management costs will be borne proportionally by each unit holder in the endowment fund and the payout will reflect these costs furthermore as to the issue af management corp 's expenses the board represents that management corp submits a annual budget to the board reflecting all estimated expenses only after the board approves associated with the management of all assets under its control the budget are any expenses charged to the funds with all expenses charged proportionally to each fund and not directly to the trust or individual unit holders you have requested the following rulings the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to these units and the holding or redemption of these units will not generate unrelated_business_taxable_income to the board the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to these units the participation of trust in fund a and the endowment fund including the payment of fees and expenses to management corp and the holding or redemption of these units will not generate unrelated_business_taxable_income to management corp the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to these units and the holding or redemption of these units will not generate unrelated_business_taxable_income to trust the redemption of endowment fund units by trust will be treated as long- or short-term_capital_gain or loss depending upon the holding_period of these units law sec_501 c of the code in part provides for the exemption fram federal_income_tax of organizations organized and operated exclusively for charitable educational scientific and certain other purposes sec_511 a of the code in part imposes a tax on the unrelated_business_taxable_income of certain organizations_exempt_from_taxation including any college or university that is an agency_or_instrumentality of any goverment sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly cartied on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_512 of the code excludes from the definition of unrelated business taxable ode income all dividends interest payments_with_respect_to_securities_loans as defined in subsection a amounts received or accrued as consideration for entering into agreements to make loans and annuities and all deductions directly connected with such income it also excludes aff royalties including overriding royalties whether measured by production or by gross or taxable_income_from_the_property and all deductions directly connected with such income it also excludes certain rents sec_613 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 of the code provides that trade_or_business includes any activity which js carried on for the production_of_income from the sale af goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_684 of the code defines a charitable_remainder_unitrust as a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one of more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life of lives of such individual or individuals b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 c or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified ‘employer securities as defined in subsection g all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by subsection g and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust sec_1221 of the code defines the term capital_asset as property held by the taxpayer regardless of whether it is connected with the taxpayer's trade_or_business unless the property meats one of eight listed exceptions inventory property of a character which is subject fo the allowance for depreciation provided in sec_187 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business certain publications of the united_states government certain commodities financial derivatives certain hedging_transactions and supplies of a type regularly consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer sec_1222 of the code provides that capital_gain or loss is generated upon a sale_or_exchange of a capital_asset sec_1234a of the code provides that gain_or_loss attributable to the cancellation lapse expiration or other termination of a right or obligation with respect to property which is or on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain or logs from the sale of a capital_asset sec_1_512_b_-1 of the income_tax regulations hereafter regulations defines certain investment_income to include dividends interest payments_with_respect_to_securities_loans as defined in sec_512 annuities income from notional_principal_contracts as defined in sec_26 cfr or regulations issued under sec_446 other substantially_similar income from ordinary and routine investments to the extent determined by the commissioner and further provides that the foregoing investment_income and all deductions directly connected with the foregoing investment_income shall be excluded in computing unrelated_business_taxable_income sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to the tax imposed by section of the code is includible in the computation of unrelated_business_taxable_income if itis income trom a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organizations performance of its exempt functions sec_1_513-1 of the regulations provides that the primary objective of adoption of the unrelated_business_income_tax was to eliminate a source of unfair competition by placing the unrelated business activities of certain exempt_organizations upon the same tax basis as the nonexempt business endeavors with which they compete in general any activity of a sec_511 organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 - and which in addition is not substantially related to the performanoe of exempt functions - presents sufficient likelihood of unfair competition to be within the policy of the tax accordingly for purpases of sec_513 the term ‘trade or business has the same meaning it has in sec_162 and generaily includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes af certain ather provisions of the intemal revenue code activities of producing or distributing goods or performing services from which a particular amount of gross_income is derived do not lose their identity as a trade_or_business meraly because they are carried on within a larger aggregate of simiiar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization for example the regular sale of pharmaceutical supplies to the general_public by a hospital pharmacy does not lose its identity as a trade_or_business merely because the pharmacy also furnishes supplies to the hospital and patients of the hospital in accordance with its exempt purposes or in compliance with the terms of sec_513 similarly activities of soliciting selling and publishing commercial advertising do not lose their identity as a trade_or_business even though the advertising is published in an exempt_organization periodical which contains thus editorial matter related to the exempt purposes of the organization sec_1_513-1 of the regulations provides that in determining whether a trade_or_business from which a particular amount of gross_income derives is regularly carried on’ within the meaning of sec_512 of the code regard must be had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_1_513-1 of the regulations provides that in general gross_income derives from an unrelated_trade_or_business within the meaning of sec_513 of the code if the conduct of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question - the activities that is of producing and distributing the goods or performing the services involved - and the accomplishment of the organization's exempt purposes sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the praduction of income and is substantially related for purposes of sec_513 of the code only if the thus for the conduct_of_a_trade_or_business from which causal relationship is a substantial one a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business whether activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances rev_rul 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 c of the code the organization recelved funds from participating exempt_organizations and invested the proceeds in stocks reinvested the income and realized appreciation and upon request liquidated participant's interests and distributed the proceeds to the participant the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the service further held that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations thus the service concluded that the organization was not tax exempt under sec_501 because it was regularly carrying ona business of providing investment services that would be an unrelated_trade_or_business if carried on by any of the tax-exempt organizations on whose behalf it operated 304_f2d_125 cir the court held that the taxpayer's aa surrender of a lease of a play constituted the sale_or_exchange of a capital_asset despite the fact that receipts from the play would have been ordinary_income in its rejection of the government's argument against capital_gain treatment the court noted that there was no equivalence between amounts paid for the surrender of the lease and the income that would have been realized by its retention commissioner v gillette motor transport inc 364_us_430 citing burnet v the united_states supreme court found it evident that not harmel u s everything which can be called property in the ordinary sense and which is autside the statutory exclusions of sec_1221 qualifies as a capital_asset rather ‘the term ‘capital asset is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value acorued over a substantial period of time commissioner y p g lake inc 366_us_260 the united_states supreme court denied capital_gain treatment on the disposition of certain mineral payments carved out of established oil_and_gas interests elliot v united_states 431_f2d_1149 cir the court denied capital_gain treatment for the lump sum payment representing the surrender of rights to future sales commissions 455_f2d_1146 cir the court denied capital_gain treatment for the lump sum payment representing unpaid commissions due under an employment contract guagenheim v commissioner 48_tc_659 the tax_court focused on whether the taxpayer transferred substantial investment risks in the sale of undivided interests ina stallion there the court noted that if the value of the stallion subsequently increased the taxpayer would not shara in that increase with regard to the interests transferred instead the new owners received all the benefits of an increase in value of the stallion and all the burdens of a decrease in value investment risks and wes entitled to capital_gain treatment on the sale of the interests thus the court found that the taxpayer had transferred substantial 303_f2d_687 cir the court denied capital_gain treatment for the payment for interest in films to be produced by taxpayer 313_us_28 the taxpayer inherited a building and subsequently one of the tenants cancaled their lease paying the taxpayer a cancellation fee the united_states supreme court held that the cancellation fee was ordinary_income because the cancellation of the lease involved nothing more than relinquishment of the right to future rental payments in return for a present substitute payment and possession of the leased premises 437_f3d_399 cir the court denied capital_gain treatment for interests relating to payment for annual installments of a lottery prize 131_f2d_50 cir the court denied capital_gain treatment for interests relating to the right to a declared dividend 324_f2d_56 cir the court distinguished between proceeds from the present sale of the future right to earn income which is capital_gain and the pregent sale of the future right to earned_income which is ordinary_income the court found that the sale of an incame-producing asset was not merely the sale of the right to income already earned instead the taxpayer had an asset that would produce income in the future thus the court held that the taxpayer's sale of the asset generated capital_gain 381_us_54 the court denied capital_gain treatment for interests relating to income eamed on original_issue_discount analysis ruting the issue is whether the board will incur unrelated_business_taxable_income upon the issuance of endowment fund units to trust upon the making or receipt of payments with respect fo these units and upon the holding or redemption of these units sec_511 of the code imposes a tax on the income earned by a governmental_unit described under sec_170 and c of the code and exempt from taxation if the income results from the operation of the organization's unrelated_trade_or_business an organization that engages in a trade_or_business will have unrelated_trade_or_business taxable_income if three conditions are satisfied the trade_or_business generates income the trade of business is regularly carried on and the trade_or_business is unrelated to the organization's exempt_purpose or function sea sec_512 sec_1_613-1 of the regulations the term trade_or_business has the same meaning for purposes of sec_612 as it does for sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services sec_1_513-1 such an activity would constitute a trade_or_business under sections generally an organization that otherwise qualifies for recognition of tax-exemption and see provides investment services on a regular basis for a fee to other exempt or nonexempt organizations would be engaged in an unrelated rade or business under sec_513 revrul_68_258 supra c and b of the regulations and would be regularly carried on under sec_512 and sec_1_513-1 thus if the board charged a fee for investment management services provided to organizations unrelated to it or generated income from the management of the funds invested by such organizations these activities could result in unrelated_business_taxable_income under sec_512 here however the board is not charging a fee for its services and not otherwise receiving income from the services it provides to the trust thus under these circumstances the board will not receive unrelated_business_taxable_income under sec_512 a the fact that the board will engage in the investment activity for the benefit of an -o individual whe is a co-beneficiary of the trust at the same time that it engages in investment activity for its own benefit as the charitable_remainder beneficiary limits the scope of the service provided to others and distinguishes it from a commercial venture the relationship between the board and trust is also distinguishabie from revrul_62_258 in which the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit and that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for the benefit of other tax-exempt organizations because the board is not charging any fees over and above its costs for investing in the endowment fund and because the board is investing funds on its own behalf as sole remainder beneficiary and as trustee rev_rul is not applicable ruling the issue is whether management corp will incur unrelated_business_taxable_income upon the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to the units the participation of trust in fund a and endowment fund including the payment of fees and expenses to management corp and the holding or redemption of units as stated fully above sec_511 of the code imposes a tax on the income eared by organizations recognized as tax-exempt if the income results from the operation of the organization's unrelated_trade_or_business see sec_542 a sec_1_513-4 of the regulations the proposed contractual relationship between the board and trust in which trust will invest in the university system's endowment fund which fund is managed by management corp will not give rise to unrelated_business_taxable_income to the board under the facts presented whether or not the board manages the fund directly or has a supporting_organization manage the fund on the board’s behalf rather pursuant to board's management corp is a supporting_organization of the state’s university system dedicated solely to the management of investment_assets under the control of the board these assets include fund a and the endowment fund management corp reports that it does not eam any net_income from its management duties approval of management corp 's annual budget management corp only recovers its management fee as a charge against the aggregate return of the funds it manages management fee is comprised of j all operating_expenses associated with the general management of all funds under management i a capital expenditures budget and il the direct expense of the funds associated with strategy and analysis portfolio management custody and safekeeping accounting and other investment related functions management corp furthers its tax-exempt purpose by engaging in investment activity solely on behalf of the board which is both the trustee and remainder beneficiary of trust and management corp 's supported_organization the university system as such trust's donor as life_beneficiary becomes an incidental beneficiary to management corp's activities distinguishing management corp 's activities from those of the organization described in revrul_69_258 therefore management corp 's activities do not give rise to unrelated_business_taxable_income this ruling the issue is whether the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to the units and the holding or redemption of the units will generate unrelated_business_taxable_income to trust as stated above under the contract trust would neither have any ownership_interest in the underlying assets of the endowment nor any contract rights with respect to other trusts trust would have no pawer or right of any kind fo control direct supervise recommend or review ms business activities operations or decisions with respect to the endowment except the right to review the payout computations trust would not have any right to veto or opt_out of any of the underlying endowment investments the contract would provide that with respect to the issuance of endowment fund units neither the board nor the university system is trust's partner or agent and that trust would never be or become liable for any cost expense or payment incurred or dus by the board or far which the board is liable or responsible relating to the endowment or the underlying endowment assets and finally the board would indemnify and hold trust harmless from and against any liability arising out af any_action or inaction by the board with respect to the endowment or the underlying endowment assets the trust does not have a position of ownership in the underlying assets of the endowment because the contractual relationship between the board and trust is not in the nature of a partnership or agency the income eared by trust from the payout established for the units reflects ordinary_income and does not take on the character of the income of the underlying assets or of debt-financed_income or of unrelated_business_taxable_income board would pay any_tax owed on unrelated_business_taxable_income eared by the endowment portfolio with no deduction taken against unrelated_business_taxable_income for any payments made to the trust the ‘therefore trust will not incur unrelated_business_taxable_income upon investing in the university system's endowment fund through fund a assuming that trust does not incur an acquisition_indebtedness with respect to the investment giving rise to unrelated_debt-financed_income under sections sec_12 and sec_514 of the code as discussed below in greater detail gain or los from the redemption of units will give rise to dispositions of property deseribed in saction b ruling the issue is whether the redemption of units by trust will be treated as long- or short- term capital_gains or loss depending upon the holding_period of the trust units sec_1222 provides that capital_gain or loss is generated upon a sale_or_exchange of a capital_asset sec_1234a provides that gain_or_loss attributable to the cancellation lapse ‘expiration or other termination of a right or obligation with respect to property which is cr on acquisition would be a capital_asset in the hands of the taxpayer shall be treated as gain_or_loss from the sale of a capital_asset sec_1221 defines the term capital_asset as property held by the taxpayer ate regardless of whether it is connected with the taxpayer's trade_or_business unless the property meets one of eight listed exceptions inventory property of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in a trade_or_business certain intangible_property accounts_receivable acquired in the ordinary course of a trade_or_business certain publications of the united_states government ceriain commodities financial derivatives certain hedging_transactions and supplies of a type regularly consumed by the taxpayer in the ordinary course of a trade_or_business of the taxpayer gased upon the transaction described above none of the listed exceptions in sec_1221 of the code apply however although sec_1221 appears to give broad meaning to the term capital_asset the supreme court has found it evident that not everything which can be called property in the ordinary sense and which is outside the statutory exclusions of sec_1221 qualifies as a capital aaset rather the term ‘capital asset’ is to be construed narrowly in accordance with the purpose of congress to afford capital-gains treatment only in situations typically involving the realization of appreciation in value accrued over a substantial periad of time 364_us_130 citing bumet v harmel 287_us_103 accordingly the court has held that certain interests that are concededly property in the ordinary sense are not capital assets ‘on this basis capital_gain treatment has been denied for transactions involving payments in return for interests carved out of or related to an interest retained by the taxpayer see commissioner v p g lake inc u s denying capital_gain treatment ‘on the disposition of certain mineral payments carved out of established oil_and_gas interests 313_us_28 denying capital_gain treatment on the disposition of a term of years carved out from a fee simple ‘the courts have also denied capital_gain treatment for transactions on the basis that the tha gourt held that the cancellation fee was ordinary_income because the payments at issue were a substitute_for_ordinary_income in hort inherited a building and one of the tenants canceled its lease paying the taxpayer a cancellation fee cancellation of the lease involved nothing more than relinquishment of the right to future rentat payments in return for a present substitute payment and possession of the leased premises id pincite the court bolstered this substitute for-ordinary-income doctrine in p g lake statin the lump sum consideration seems essentially a substitute for what would otherwise be received at a future time as ordinary_income p g lake u s pincite for example the taxpayer consistent with the substitute-for-ordinary-income doctrine courts have denied capital_gain treatment for transactions involving interests related to compensation_for past or future personal services see 455_f2d_1146 cir lump sum representing unpaid commissions due under an employment contract elliot v united_states 431_f2d_1149 cir iump sum paid for the surrender of right to future sales commissions 303_f2d_687 cir payment for interest in films to be produced by taxpayer similarly courts have denied capital_gain treatment for interests relating to income already eamed or about to be earned sse e a united_states v midland- ross corp u s f 3d cir lump sum payment for annual installments of iottery prize 131_f2d_50 cir right to declared dividend earned original_issue_discount lattera v commissioner az on the other hand as the courts have noted simply because the property transferred will produce ordinary_income and such income is a major factor in determining the value of the property does not necessarily mean that the amount received for the property is essentially a lump-sum substitute_for_ordinary_income 46_tc_559 in guggenheim the court focused on whether the taxpayer transferred substantial investment risks in the sale of undivided interests in a stallion there the court noted that if the vatue of the stallion subsequently increased the taxpayer would not share in that increase with regard to the interests transferred id instead the new owners received all the benefits of thus the an increase in value of the stallion and all the burdens of a decrease in value id court found that the taxpayer had transferred substantial investment risks and was entitled to capital_gain treatment on the sale of the interests id id in 324_f2d_56 cir the court distinguished between proceeds from the present sale of the future right to earn income which is capital_gain and the present sale of the future right to earned_income which is ordinary_income id pincite there the court found that the sale of an income-producing asset was not sale of the right to income already earned instead the taxpayer had an asset that merely the ‘would produce income in the future id thus the court held that the taxpayer's sale of the similarly in 304_f2d_125 cir asset generated capital_gain d the court held that the taxpayer's surrender of a lease of a play constituted the sale_or_exchange of a capital_asset despite the fact that receipts from the play would have been ordinary_income ferrer pincite in its rejection of the government's argument against capital_gain treatment the court noted that there was no equivalence between amounts paid for the surrender of the lease and the income that would have been realized by its retention id pincite based on the above authorities the proper characterization under sec_1221 of the code as to the units to be held by the trust is that the bundle of contract rights represented by each unit is property and may be treated as a capital_asset for purposes of sec_1221 the most important characteristic of the unit is that significant investment risks are associated with and included in each unit with respect to each unit there is an opportunity for appreciation as well as a risk of foss each unit represents a substantial investment by the trust and each unit the value of each unit is directly tied to the endowment fund's has an ascertainable basis investment performance poor performance will detract from the performance above the payout rate set by the board will increase the value of each unit the opportunity for appreciation risk of loss and basis in each unit are characteristics similar to other contract rights that are treated as capital assets for example other financial derivatives mutual_fund shares or corporate stock further the benefits and burdens associated with each unit are similar to those associated with property held to be capital assets in guggenheim dresser and ferrer value of a unit while in addition although the trust will receive ordinary_income in the form of the periodic payouts that are based in part upon the number of units owned by the trust consideration received upon a redemption of a unit is not a substitute for what would otherwise be received as an ordinary_income payout whether due and payable or about to be due and payable to the trust under the terms of the contract rather the amount_paid for a unit upon a redemption is equal to the value of the unit on the date of redemption unit value on any given date is equal ta overall asset value of the endowment fund divided by the number of units outstanding the unit is not an interest related to compensation_for past or future personal services the unit is an asset that will produce income in the future also instead finally the unit does not represent a carve-out of a larger estate retained by the trust the appreciation of each unit is attributable to overall endowment fund property appreciation much of which in tum is attributable to increases in the value of capital assets in the endowment fund the contract provides specifically that the trust does not have any ‘ownership interest or rights to the endowment fund thus the unit does not represent an interest carved out of an interest retained by the trust we conclude that the unit is a capita asset for purposes of sec_1221 of the code furthermore sec_1234a will apply to treat gain_or_loss from the cancellation lapse expiration or other termination of the unit as gain_or_loss from the sale of a capital_asset thus in general the redemption of the unit by the trust will generate short-term or long-term_capital_gain or loss to the trust depending on the holding_period of the unit conclusion accordingly based on the information submitted in your ruling_request we rule as follows the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to these units and the holding or redemption of these urits will not generate unrelated_business_taxable_income to the board the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to these units the participation of the trust in fund a and endowment fund including the payment of fees and expenses to management corp and the holding or redemption of these units will not generate unrelated_business_taxable_income to management corp the issuance of endowment fund units by the board to trust the making or receipt of payments with respect to these units and the holding or redemption of these units will not generate unrelated_business_taxable_income to the trust the redemption of endowment fund units by trust will be treated as long- or short-term_capital_gain or loss depending upon the holding_period of these units this letter supersedes our letter_ruling dated date in which we erroneously described the university system as recognized under sec_501 c of the code rather than ag a governmental_unit under sec_170 except as we have ruled above we express no opinion as to the tax consequences of the transaction under the cited provisions of the code or under any other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made notice of intention to disclose available for public inspection is attached to notice deletions you should follow the instructions in notice a copy of this ruling with deletions that we intend to make if you disagree with our proposed for details see enclosed notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions conceming your federal_income_tax status this ruling should be kept in your permanent records this ruling does not address the applicability of tfyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the intemal revenue service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
